DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to a homodimeric stardomer) and following species in the Response filed on December 29, 2020 is acknowledged.

	The elected species are:
	a) the specific mutations of T299A, E345R, E340G, S440Y;

b) the EEM polymorphism;

c) the IgG2 hinge multimerization domain;

d) SEQ ID NO: 31; and

e) the functional property of retained or enhanced binding to Fc gamma receptors and/or Cl q. 

Claims Attorney Docket No. GLIK-019/02US 310975-2216 1-76 have been canceled.

Claims 77-102 are pending.

Claims 94-100 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

Claims 77-93, 101, and 102 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. The commonly used numbering systems, e.g. EU or Kabat, refers to the same amino acid residues in Fc with different numbers (e.g. see Presta US 6,737,056, in Table 6).  

	Amending the claim to recite the particular numbering system used (e.g. EU numbering system if supported by the specification) would overcome this rejection.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 77-93, 101, and 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a homodimeric stradomer unit comprising at least one homodimeric IgG1 Fc domain comprising two Fc domain monomers each comprises a point mutation corresponding to position 299 and further comprises one or more point mutations corresponding to at least one positions 245, 430, or 440 of the Fc domain and at least one 

	The specification discloses stradomers containing specific amino acid substitutions in specific positions in the Fc region. For example, the specification discloses that G1126 is a stradomer having mutations T299A, E345R, E430G, and S440Y inserted into the GL-2045 backbone and the G1126 stradomers exhibits enhanced binding to complement compared to an aglycosylated variant of the parent stradomer G1099 and G1126 multimerized to form a hexameric stadomer, a feature not seen with T299A alone or T299A combined with E430G   (e.g. see [00256]).  The GL-2045 backbone consists of an human IgG1 Fc domain with an IgG2 hinge multimerization domain directly linked to its C-terminus, and which exhibits enhanced multimerization and complement binding relative to the N-terminal linked construct (GL-2019, described in WO 2008/151088) (e.g. see [072]).
	
	There is insufficient written description in the specification as-filed of the claimed homodimeric stradomer as recited in the instant claims.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.


The genus of the homodimeric stradomer unit are therefore extremely large.  Applicant has disclosed specific stradomer variants produced by mutating a parent/ backbone stradomers such as GL-2045.  Thus Applicant has disclosed only a limited species of the stradomer, namely human IgG1 stradomers comprising specific amino acid substitutions in specific positions in the Fc region of the parent stradomer consists of human IgG1 Fc region and human IgG2 hinge at the N-terminus of the IgG1 Fc region.   The claimed homodimeric stradomer unit lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant homodimeric stradomer unit.

It does not appear based upon the limited disclosure of specific stradomer unit alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the homodimeric stradomer unit.

The effect of mutations in the Fc region can be unpredictable.  For example, the instant specification discloses:


    PNG
    media_image1.png
    372
    674
    media_image1.png
    Greyscale


“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the homodimeric stradomer unit, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 77-93, 101, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (WO/2012016073, reference on IDS) in view of Wittrup et al. (US 8,815,237, reference of record), Reye et al. (2012/0100140), and Diebolder et al. (Science 2014 March 14; 343(6176):1260-1263).

	Block et al. teach stradomer units comprising IgG1 Fc domain and a multimerization domain (e.g. see [0014] in page 5).  Block et al. teach that the multimerization domain is an IgG2 hinge region lined to the Fc domain (e.g. see [0023] in page 8).  Block et al. teach a stradomer unit comprises amino acid sequence of SEQ ID NO:4 that is 98.2 % identical to the instant SEQ ID NO:31 (see sequence alignment below and claim 20):

Instant SEQ ID NO:31 (Qy) alignment to prior art (Db)in Block:
DT   15-MAR-2012  (first entry)
XX
DE   Inflammatory disease treatment related fusion protein G045c, SEQ ID 4.
XX
KW   IgG1; IgG2; Immunoglobulin G1; Immunoglobulin G2; alzheimers disease;

KW   antidiabetic; antiinflammatory; antimicrobial-gen; antiparkinsonian;
KW   antipsoriatic; arthritis; atopic dermatitis; autoimmune disease;
KW   bacterial infection; celiac disease;
KW   chronic inflammatory demyelinating polyneuropathy; dermatological;
KW   endocrine-gen.; fusion protein; gastrointestinal-gen.;
KW   genetic-disease-gen.; hashimotos disease; hematological-gen.;
KW   huntingtons chorea; idiopathic thrombocytopenic purpura;
KW   immune modulation; immunomodulator; immunosuppressive;
KW   infectious disease; inflammatory bowel disease; inflammatory disease;
KW   insulin dependent diabetes; kawasaki disease; metabolic-gen.;
KW   multiple sclerosis; musculoskeletal-gen.; myasthenia gravis;
KW   neuroprotective; nootropic; osteopathic; osteopenia; osteoporosis;
KW   parkinsons disease; protein production; protein therapy; psoriasis;
KW   recombinant protein; scleroderma; systemic lupus erythematosus;
KW   therapeutic; uveitis; vasotropic; viral infection; virucide.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..20
FT                   /label= Signal_peptide
FT   Domain          21..252
FT                   /label= Immunoglobulin_G1_Fc_domain
FT   Domain          253..264
FT                   /label= Immunoglobulin_G2_multimerization_domain
XX
CC PN   WO2012016073-A2.
XX
CC PI   Block DS,  Olsen H;
XX
DR   WPI; 2012-B54767/12.
XX
CC PT   New stradomer unit useful for treating e.g. arthritis, and type I 
CC PT   diabetes comprises leader sequence, immunoglobulin G1 crystalline 
CC PT   fragment domain, and multimerization domain, where leader sequence is 
CC PT   directly linked to the domain.
XX
CC PS   Claim 20; SEQ ID NO 4; 124pp; English.
XX
CC   The present invention relates to a novel stradomer unit comprising a 
CC   leader sequence, an immunoglobulin G1 (IgG1) crystalline fragment (Fc) 
CC   domain and a multimerization domain, where the leader sequence is 
CC   directly linked to the IgG1 Fc domain, and the IgG1 Fc domain is directly
CC   linked to the multimerization domain or the leader sequence is directly 
CC   linked to the multimerization domain and the multimerization domain is 
CC   directly linked to the IgG1 Fc domain. The invention also provides: a 

CC   comprising the stradomer units; a method for modulating an immune 
CC   response in a subject; a method for treating inflammatory disease in a 
CC   subject; a method for blocking nonspecific binding of antibodies in an in
CC   vitro or ex vivo assay; a method for reducing endotoxin levels in a 
CC   composition; and a method for producing a cluster stradomer. The 
CC   stradomer composition is useful for treating inflammatory disease in a 
CC   subject, where the inflammatory disease is an autoimmune disease selected
CC   from arthritis, multiple sclerosis, type I diabetes, autoimmune 
CC   thyroiditis, idiopathic thrombocytopenic purpura, chronic inflammatory 
CC   demyelinating polyneuropathy, scleroderma, autoimmune uveitis, systemic 
CC   lupus erythematous, myasthenia gravis, atopic dermatitis, autoimmune 
CC   anemia, psoriasis, inflammatory bowel disease, celiac disease, Kawasaki 
CC   Disease, sickle cell crisis. It is also useful for treating Alzheimer's 
CC   disease, Parkinson's disease, Huntingdon's disease, osteopenia, and 
CC   osteoporosis. The inflammatory disease is an infectious disease such as 
CC   bacterial infection, or viral infection. The present sequence represents 
CC   an inflammatory disease treatment related fusion protein comprising a 
CC   leader sequence, an IgG1 Fc domain, and an IgG2 multimerization domain 
CC   used in the stradomer composition of the invention.
XX
SQ   Sequence 264 AA;

  Query Match             98.2%;  Score 1429;  DB 19;  Length 264;
  Best Local Similarity   98.5%;  
  Matches  260;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 METDTLLLWVLLLWVPGSTGEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 METDTLLLWVLLLWVPGSTGEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISR 60

Qy         61 TPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSAYRVVSVLTVLHQDWLN 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLN 120

Qy        121 GKEYKCKVSNKALPAPIEKTISKAKGQPRRPQVYTLPPSREEMTKNQVSLTCLVKGFYPS 180
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db        121 GKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPS 180

Qy        181 DIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHGALHNH 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        181 DIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNH 240

Qy        241 YTQKYLSLSPGKERKCCVECPPCP 264
              |||| |||||||||||||||||||
Db        241 YTQKSLSLSPGKERKCCVECPPCP 264


Block et al. teach that the stradomer G045c (SEQ ID NO:4) exhibits increased binding to all Fc receptors including FcγRIIIa (e.g. see [00227] in page 77). Further, Block et al. teach that the homodimeric stradomer units can form higher orders, e.g. six homodimeric stradomer units via self-aggregation (e.g. see Figure 1h and [0064]-[0065]).  Block et al. teach that the Fc domain can be mutated to improve the binding to FcγR (e.g. see pages 36-37). 

The reference teachings differ from the instant invention by not describing amino acid substitution T299A, E345R, E430G, and S440Y. 
Wittrup et al. (US 8,815,237) teach an antibody comprising amino acid substitution T299A wherein the antibody is aglycosylated but retain the binding to Fcγ receptors (e.g. see claim 17). Wittrup et al. further teach that the aglycosylatd antibody enables significantly less expensive microbial manufacture of therapeutic agent containing Fc region (e.g. see lines 23-29 in col. 4).

Reyes et al. teach stability-engineered Fc polypeptide by substituting the pre-existing amino acid residue T (threonine) at position 299 with A (alanine) (e.g. see [0019]). Reyes et al. teach that the stabilized Fc polypeptide has enhanced half-life and is dimeric (e.g. see [0043] and [0045]).    Reyes et al. further teach IgG1 consisting T299A substitution exhibits reduced binding to C1q (e.g. see Fig. 9 and [0131]).  

Diebolder et al. teach an Fc variant comprising amino acid substitutions E345R, E430G, and S440Y readily formed hexamers in solution and exhibits increased CDC relative to the parent unmutated Fc (e.g. see paragraph spanning pages 2-3).

	 
	It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the teachings of the references to produce a multimer comprising the stradomer unit with amino acid substitutions T299A, E345R, E430G, and S440Y for the stability and hexamer formation and increased binding to C1q.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Block teaches higher orders of stradomer can be mutated in the Fc region for improved binding to Fc receptor, and Wittrup et al. and Reyes et al. teach T299A substitution in the Fc region of human IgG1 improves stability but reduced binding to C1q.  However, the Diebolder et al. teach substitution E345R, E430G, and S440Y in the Fc region of human IgG1 can yield hexamer and improve binding to C1q. As such, an ordinary skill in the art would be able to modify the therapeutic stradomer units disclosed in Block et al. with known methods of amino acid substitutions in the Fc region to improve stability and improve binding to C1q as shown in Wittrup et al. and Reyes et al. and Diebolder et al. 

7.	No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644